Citation Nr: 0207880	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  99-24 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from December 1952 to November 
1954.  The veteran's claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1999 rating 
decision of the Department of Veteran's Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.


FINDING OF FACT

The veteran has bilateral hearing loss that is related to 
noise exposure he experienced during active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304, 3.385 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102 and 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  As set forth below, the RO's actions 
throughout the course of this appeal satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a July 1999 letter and rating decision of the evidence 
needed to substantiate his claim, and he was provided an 
opportunity to submit such evidence.  Moreover, in a November 
1999 statement of the case and a supplemental statement of 
the case in January 2000, the RO notified the veteran of 
regulations pertinent to service connection claims, informed 
him of the reasons for which it had denied his claim, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  The Board finds that the 
foregoing information provided to the veteran specifically 
satisfies the requirements of 38 U.S.C.A. § 5103 of the new 
statute in that the veteran was clearly notified of the 
evidence necessary to substantiate his claim for service 
connection.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  VA outpatient 
treatment reports and private medical records have been 
received.  In this regard, all known and available service, 
private, and VA medical records have been obtained and are 
associated with the veteran's claims file.  

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.  As such, there has been no prejudice to the veteran 
that would warrant further development, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

This appeal arises out of the veteran's claim that his 
bilateral hearing loss is a result of noise exposure during 
active service, and that service connection is therefore 
warranted.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §  1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  In addition, certain chronic diseases, such as a 
sensorineural hearing loss, may be presumed to have been 
incurred during service if they become manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  That an 
injury or disease occurred in service is not enough; there 
must be a disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of chronicity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2001).

Once all the evidence has been assembled, the Board has the 
responsibility to evaluate the record on appeal.  See 38 
U.S.C.A. § 7104 (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  38 
C.F.R. § 3.385 (2001).  

The veteran's service medical records are missing from the 
claims file.  Throughout the course of this appeal, the RO 
made several written requests in an attempt to obtain or 
reconstruct the veteran's service medical records.  A May 
1999 response from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri asserted that the veteran's 
service medical records were presumably lost or destroyed in 
a 1973 fire at the NPRC facility.  None of the veteran's 
service medical records have been received to date. 

At the time of an April 1973 VA pension examination, the 
veteran reported that he had hearing loss in the right ear.  
The examiner did not indicate whether on examination hearing 
loss was noted.

The veteran was treated by Dr. John J. Shea III, M.D. in July 
1987 for chronic otitis media of the right ear.  Prior to 
receiving a tympanoplasty on his right ear, the veteran 
stated that his bilateral hearing had gradually decreased 
over the prior 4-5 years.  He reported having a recent 
infection in his right ear with occasional drainage and pain 
in his left ear.  Dr. Shea tested the veteran's hearing in 
July 1987 and again in August 1987.  While both examinations 
showed that the veteran had some hearing loss, no 
relationship to the veteran's active service was noted.  

The veteran was afforded a VA examination in January 1988.  
At that time, the veteran complained that he was unable to 
hear clearly, and could not hear at all at the coal plant 
where he worked.  He also reported that the tympanoplasty he 
had was for an infected tympanic membrane that became 
infected in the coal mine in 1982.  Upon examination, the 
examiner found no perforation or discharge from the veteran's 
ears, but some decrease to air conduction on the right side 
was observed.  The veteran was not scheduled to have an 
audiology examination, but the examiner stated that his 
hearing loss was "minimal."  

In an April 1998 statement, the veteran asserted that his 
bilateral hearing loss had its onset during active service 
when he worked in a artillery battery unit as a cannoneer.  
He maintained that he suffered from loud noise exposure 
during that time.  

VA outpatient treatment reports, dated October 1997 to March 
1998, are of record.  In March 1998, the veteran complained 
of bilateral hearing loss, with the loss in his right ear 
being more severe than in his left.  He asserted that the 
hearing loss in his right ear was "long term," and the loss 
in his left ear began 15-20 years prior.  The veteran also 
reported a history of noise exposure during service.  Upon 
examination, puretone results indicated a profound mixed loss 
for the right ear, and a mild sloping to severe sensorineural 
hearing loss for the left.  The veteran's hearing was tested 
at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  His 
right ear auditory thresholds were found to be 95, 95, 100, 
110, and "not reported," decibels respectively.  His left 
ear auditory thresholds were 35, 35, 45, 55, and 60 decibels 
respectively.  A speech discrimination score was not obtained 
for the veteran's right ear, but he could not understand live 
stimuli at 100 decibels.  Good speech discrimination was 
noted for the left ear and was listed as 88 percent.  

In a September 1999 statement, the veteran's wife asserted 
that she married the veteran in December 1954 and noticed, 
six months later, that he was having "serious hearing 
problems."

A May 2002 letter from the veteran's sister is included in 
the claims file.  She stated that prior to the veteran's 
active service, he could "hear a pin drop."  She further 
maintained that when he returned from service, "his hearing 
was so bad he could hardly hear anything we said."

The veteran was provided with a personal hearing in May 2002.  
At that time, he reported that he was a cannoneer during 
active service and was exposed to loud noises.  He did not 
wear ear protection.  He stated that during that time he was 
issued eardrops because his ears hurt and drained.  After 
service, the veteran reported that he worked in a coal mine 
and was issued ear protection.  He claimed that he already 
had hearing loss at that point.  

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim and finds that the 
evidence supports a claim of service connection for bilateral 
hearing loss.  The Board finds further, that the evidence in 
this case is in equipoise.  The Board recognizes that the 
veteran's service medical records are missing from the claims 
file, and as such, the Board has a heightened duty to explain 
its findings and conclusions and to carefully consider the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing a claim, and to explain its decision 
when the veteran's medical records have been lost.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law 
does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  

The Board finds that the veteran currently suffers from 
bilateral hearing loss as defined by 38 C.F.R. § 3.385 
(2001).  In addition, the evidence is in equipoise as to 
whether the veteran's hearing loss had its onset during 
active service.  While the record is negative for medical 
evidence linking the veteran's hearing loss to service, his 
service medical records are absent from the claims file, and 
as such, the Board has a heightened duty to consider the 
benefit of the doubt rule.  The statement from the veteran's 
sister, purportedly a practical nurse, indicates that the 
veteran's hearing was normal prior to service, and that after 
service, he could hardly hear what was being said.  The 
veteran's wife corroborated that statement by asserting that 
she noticed "serious hearing problems" six months after the 
veteran was separated from service.  In addition, at an April 
1973 VA examination, the veteran reported that he had, at 
that time, right ear hearing loss, and at his March 1998 VA 
outpatient treatment, the veteran claimed that his hearing 
loss had been "long term" and that he had been exposed to 
loud noises during active service.  Since the veteran is 
competent to provide evidence as to the onset and 
continuation of loss of hearing, and because both his sister 
and his wife observed a hearing loss within one year of the 
veteran's separation from service, the Board finds that the 
evidence is in equipoise such that a grant of service 
connection for this disability is warranted.  See 38 C.F.R. 
§§ 3.307, 3.309 (2001).  


ORDER

Service connection for bilateral hearing loss is granted. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

